DETAILED ACTION
Response to Arguments
Applicant's arguments to the rejection under 35 USC 101  have been fully considered but they are not persuasive. 
Applicant argues (Remarks filed 8/22/22, p. 10 final paragraph) that the steps could not be performed in the human mind.  The examiner disagrees, because all of the steps could be performed using the human mind with simple logic.  The addition of generic computing devices such as a processor and display do not integrate the mental steps into a practical application, or amount to significantly more than the mental steps. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." (see MPEP § 2106.04(a)(2), subsection III).
 For example, a human could hear a sentence which says “close the door, lock the door, then open the door” and know that it is logically impossible to open the locked door.
Applicant argues that the amended claim features are  rooted in computer technology, however this does not preclude the claim from amounting to more than mental steps because the claim only recites generic computer hardware, and does not recite steps of machine learning or training.
Applicant argues that the claims address inefficiencies in existing natural language processing systems, however the claim steps can still be performed mentally by a human, thus the claim is not eligible at step 2A of the analysis (see 2019 PEG). Unlike example 40 claim 1 of the PEG, the instant application claim 1 recites limitations at a high level of generality and merely automates the validation of sequence logic.
Applicant argues that the amended limitations amount to significantly more than the abstract idea.  However the examiner disagrees because even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, only that a warning is given when illogical sequences of instructions are given, which can apply to any computer system.
The examiner is taking official notice that a generic communicator, generic display, generic voice input unit are all conventional elements.  The “based on” limitations do not recite any element to perform the steps, and can be assumed to be performed simply by human using pen and paper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 26, 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (human behavior of logically parsing a sequence of operations) without significantly more. The claim(s) recite(s) a validation of a sequence of commands to see if the sequence is logically performable. This judicial exception is not integrated into a practical application because the operations to be performed are so broadly claimed that they could be anything (such as a simple calculation). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the displaying an error when a sequence of operations is invalid does not improve how sequences of operations are validated.
The dependent claims do not add steps which add significantly more than the abstract idea, thus claims 17-24, 27-34 are also rejected under 35 USC 101 for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655